DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 22 is cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 04/27/2022.  

Claim interpretations under 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 contains limitations invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed in the following:
Each of the following Claim limitations:
Claim 1: “a processing module configured to perform …”;
Claim 1: “a fusion module configured to apply …”;
has been interpreted under 35 U.S.C. 112 (f), or pre-AIA  35 U.S.C. 112 sixth paragraph, because it uses a generic placeholder “module” coupled with functional languages without reciting sufficient structure to achieve the function and equivalents thereof. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NONE. The specification fails to show the corresponding structures of the components.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-19 are interpreted under 35 U.S.C. 112(f) (see above).  Therefore Claims 1-19 contain placeholders that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s). 
Dependent claims 2-19 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

.  
Claim 19 is an improper dependent claim because it doesn’t further limit the claim it depends from. Instead, it claims an electronic apparatus that uses the processor as claimed in claim 1. It extend the scope of claim 1. Therefore, it is rejected under 35 U.S.C. 112(d). Further, if applicant wishes to make claim 19 as independent claim in the future, claim 19 will be reviewed for restriction requirement. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 13-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (Patent No.: US 10,460,095) in view of Summerlin et al. (Pub. No.: US 2018/0082304, hereinafter Summerlin).
Regarding claim 1: Boesen discloses A biometric processor, comprising:
one or more inputs configured to receive first ear biometric data acquired in respect of a first ear of a user and second ear biometric data acquired in respect of a second ear of the user (Boesen - [Col. 3, Line 45-58]: The method may include receiving reflected sound at a microphone of the left earpiece, the microphone of the left earpiece positioned to receive reflections from the sound transduced at the speaker of the left earpiece and reflected from the left external auditory canal of the user. Similarly, the method may further include transducing sound at a speaker of the right earpiece to direct the sound towards a right external auditory canal of the user. The method may further include receiving reflected sound at a microphone of the right earpiece, the microphone of the right earpiece positioned to receive reflections from the sound transduced at the speaker of the right earpiece and reflected from the right external auditory canal of the user);
a processing module configured to perform one or more biometric algorithms on the first ear biometric data and the second ear biometric data, based on a comparison of the first ear biometric data to a first stored ear biometric template for an authorised user and a comparison of the second ear biometric data to a second stored ear biometric template for the authorised user, to obtain respective first and second biometric scores (Boesen - [Col. 4, Line 32-38]: The method may further include processing the reflected sound received at the microphone of the left earpiece to determine a property of the left external auditory canal of the user and processing the reflected sound received at the microphone of the right earpiece to determine a property of the right external auditory canal of the user. The method may further include determining if both the property of the left external auditory canal of the user and the property of the right external auditory canal of the user match known properties for a user identity. [Col. 8, Line 1-2]: Results of the analysis may then be compared to results within the database 44 to determine If there is a match or substantial match);
However Boesen doesn’t explicitly teach, but Summerlin discloses: a fusion module configured to apply first and second weights to the respective first and second biometric scores to obtain first and second weighted biometric scores (Summerlin - [0057]: authentication server 140 separately weights each score (240, 245) based on authentication data quality information 250), and to combine at least the first and second weighted biometric scores to generate an overall biometric score (Summerlin - [0066]: Server 140 then computes a composite score from weighted scores 240 and 245 using a weighted sum rule), wherein the first and second weights are different to each other (Summerlin - [0057]: Authentication data quality information 250 contains data related to reliability of the authentication data, which can vary depending on a variety of factors); and wherein a biometric result is based on the overall biometric score (Summerlin - [0068]: Server 140 compares the composite score to a threshold in order to determine whether to verify or deny (280) user 101's identity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen with Summerlin so that the biometric verification is based on an overall score that combining two weighted scores. The modification would have allowed the system to enhance security. 
Regarding claim 2: Boesen as modified discloses wherein the first stored ear biometric template is more discriminative than the second stored ear biometric template, and wherein the first and second weights are configured such that the first weight is greater than the second weight (Summerlin - [0063]: Dynamic weighting occurs where the system modifies the weight applied to each score over time to account for, e.g., changes in the quality of authentication data collected from transaction to transaction, or over time generally).
Summerlin is combined with Boesen herein for similar obviousness reasons and motivation and the same rationale as stated for claim 1.
Regarding claim 13: Boesen as modified discloses wherein the first ear biometric data and the second ear biometric data comprise acoustic data (Boesen - [Col. 1, Line 38-39]: to verify the identity of a user using the acoustic properties of both of the user's ear canals with an earpiece).
Regarding claim 14: Boesen as modified discloses wherein the first ear biometric data comprises an acoustic response of the first ear of the user to a first acoustic stimulus, and wherein the second ear biometric data comprises an acoustic response of the second ear of the user to a second acoustic stimulus (Boesen - [Col. 2, Line 10-16]: the speaker is configured to communicate a sound toward a tympanic membrane of a user in response to a command from the user, an internal microphone operatively connected to the inner tip, wherein the internal microphone is configured to receive reflected sounds from each ear canal and each tympanic membrane of the user, a sensor operatively connected to the earpiece housing, wherein the sensor is configured to sense a biometric characteristic of the user, a transceiver disposed within the earpiece housing).
Regarding claim 15: Boesen as modified discloses wherein the first ear biometric data comprises one or more first features extracted from an acoustic response of the first ear of the user to a first acoustic stimulus, and wherein the second ear biometric data comprises one or more second features extracted from an acoustic response of the second ear of the user to a second acoustic stimulus (Boesen - [Col. 2, Line 16-21]: the sensor is configured to sense a biometric characteristic of the user, a transceiver disposed within the earpiece housing, a memory device disposed within the earpiece housing, and a processor disposed within the earpiece housing and operatively connected to the sensor).
Regarding claim 16: Boesen as modified discloses wherein the one or more first features and the one or more second features each comprise one or more of: one or more resonant frequencies of the respective acoustic responses; cepstral coefficients of the respective acoustic responses; and a transfer function between the first and second acoustic stimuli and the respective acoustic responses (Boesen - [Col. 2, Line 45-46]: acoustic properties of the reflected sounds received by the internal microphone).
Regarding claim 18: Boesen as modified discloses further comprising a threshold module configured to compare the overall biometric score to one or more thresholds in order to generate the biometric result (Summerlin - [0068]: Server 140 compares the composite score to a threshold in order to determine whether to verify or deny (280) user 101's identity).
Summerlin is combined with Boesen herein for similar obviousness reasons and motivation and the same rationale as stated for claim 1.

Regarding claim 19: this claim defines an electronic apparatus claim that corresponds to the processor of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 1. 
Regarding claim 20: this claim defines a method claim that corresponds to the processor of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 1. 
Regarding claim 21: this claim defines an electronic apparatus claim that corresponds to the processor of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 21 is rejected with the same rational as in the rejection of claim 1. 

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (Patent No.: US 10,460,095) in view of Summerlin et al. (Pub. No.: US 2018/0082304, hereinafter Summerlin) and Ziraknejad et al. (Patent No.: US 9,430,629).
Regarding claim 3: Boesen as modified doesn’t explicitly teach but Ziraknejad discloses wherein the first weight varies as a function of one or more of: an equal error rate associated with the first stored ear biometric template; a false rejection rate associated with the first stored ear biometric template; and a false acceptance rate associated with the first stored ear biometric template (Ziraknejad - [Col. 9, Line 21-29]: The environmental conditions under which the biometric identity verification data are obtained can tend to reduce the quality of the acquired biometric data, thereby, increasing the false rejection rate (FRR). By weighting the scores for each biometric based on the measured environmental conditions that affect each particular biometric, the overall accuracy of a multimodal biometric identification process may be improved).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen and Summerlin with Ziraknejad so that weighting score as a function of false rejection rate would have allowed the system to improve overall accuracy of a multimodal biometric identification.
Regarding claim 8: Boesen as modified doesn’t explicitly teach but Ziraknejad discloses wherein the first and second weights are calculated based on biometric data acquired during enrolment of the authorised user (Ziraknejad - [Col. 9, Line 43-51]: The authentication score 912 represents an overall confidence level that an identity of a user represented by the enrollment image data 906 a and the enrollment voice data 906 b matches the user from whom both the verification image data 902 a and the verification voice data 902 b were obtained).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen and Summerlin with Ziraknejad so weighted score is based on enrollment biometric data. The modification would have allowed the system to obtain initial weight factors.
Regarding claim 9: Boesen as modified discloses wherein the first and second weights are updated, subsequent to enrolment of the authorised user, based on biometric data acquired in a mode of operation other than enrolment (Ziraknejad - [Col. 9, Line 15-21]: In such circumstance, a voice based biometric data will likely be more accurate than image based biometric data. Therefore, the voice matching score 908 b should be given more weight in generating the authentication score 912 than the image matching score 908 a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen and Summerlin with Ziraknejad so weighted score is based on environment data during operation. The modification would have allowed the system to increase accuracy.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boesen (Patent No.: US 10,460,095) in view of Summerlin et al. (Pub. No.: US 2018/0082304, hereinafter Summerlin) and PILKINGTON et al. (Pub. No.: US 2019/0044969).
Regarding claim 12: Boesen as modified doesn’t explicitly teach but PILKINGTON discloses wherein the first and second weighted biometric scores are combined in a non-linear function, the non-linear function having a slope which varies as a function of relative discriminative values of the first and second biometric scores (PILKINGTON - [0022]: combining and normalizing the one or more aggregate statistics uses a root mean square (RMS) or a non-linear function of the one or more aggregate statistics).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen and Summerlin with PILKINGTON so that an overall score that combining two scores is obtained via an non-linear function. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boesen (Patent No.: US 10,460,095) in view of Summerlin et al. (Pub. No.: US 2018/0082304, hereinafter Summerlin) and Agrafioti et al. (Pub. No.: US 2015/0028996).
Regarding claim 17: Boesen as modified doesn’t explicitly teach but Agrafioti discloses wherein the first ear biometric data comprises an otoacoustic emission from the first ear of the user, and wherein the second ear biometric data comprises an otoacoustic emission from the second ear of the user (Agrafioti - [0028]: examples of biometric signals are … transient otoacoustic emissions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boesen and Summerlin with Agrafioti so that biometric data is from transient otoacoustic emissions. The modification would have allowed the system to have more flexibility for collecting biometric data.

Allowable Subject Matter
Claims 4-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112b set forth in this Office action, are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yin et al. (Patent No.: US 10,827,952) - Electrocardiographic biometric authentication
Kim et al. (Pub. No.: US  2019 / 0005217) - User authentication method and apparatus using infrared ray (ir) image
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437